Vista la moción del Pueblo de Puerto Rico sobre cancelación par-cial de anotación de “lis pendens” y de gravamen por sentencia, en la cual se alega que en el presente caso se trabó por el querellante la acción a que se refiere el epígrafe y se obtuvo por dicha parte la anotación de un aviso de la demanda de este caso sobre la finca ins-crita en el Registro de la Propiedad de San Juan, Sección Segunda, con el número 185 del tomo 12 de Vega Alta, Puerto Rico, perte-neciente a la querellada Rubert Hermanos, Inc.; que asimismo el .querellante obtuvo la inscripción en el Libro de Sentencias de dicho . registro, de la sentencia dictada en este mismo caso el 30 de julio de 1938; habiéndose practicado la referida anotación de “lis pendens” el 10 de febrero de 1936 a virtud de una certificación expedida por el Secretario del Tribunal Supremo de Puerto Rico, haciéndose cons-tar la institución por El Pueblo de Puerto Rico, a instancias de su *963Procurador General, del procedimiento de quo warranto• en la Oortc Suprema de Puerto Rico, radicado con el número dos contra Rubert Hermanos, Ine., en el cual se solicita se anulen las correspondientes franquicias de dicha corporación, se ordene su disolución inmediata, se le prohiba continuar haciendo negocios en Puerto Rico, y se le imponga la multa correspondiente; que la mencionada sentencia dic-tada por este tribunal el 30 de julio de 1938, se inscribió al folio 32 del tomo primero del Libro de Sentencias del Registro de la Propiedad de San Juan, Sección Segunda, haciéndose constar que dicha senten-cia declaró y resolvió que la corporación Rubert Hermanos, Inc., es culpable de poseer como dueña y controlar 12,188 aeres de tierra en violación de la Resolución Conjunta número 23 del Congreso de los Estados Hnidos y de la sección 39 de la Ley Orgánica de Puerto Rico, y de sus propias cláusulas de incorporación, por todas las cuales disposiciones dicha corporación demandada está expresamente limi-tada y restringida a la posesión y control de tierra que no exceda de 500 aeres; que en dicha sentencia se ordenó y decretó la cancelación de la licencia de la corporación referida‘y la disolución, liquidación inmediata de sus negocios, y la imposición de una malta de $3,000, así como el pago de las costas y desembolsos incluyendo $2,000 de hono-rarios de abogado; que la finca inscrita en el Registro de la Pro-piedad de San Juan, Sección Segunda, al folio 243 vuelto del tomo 12 de Vega Alta, con el número 185 sujeta a los mencionados gravá-menes se describe así:
“Rústica: Predio denominado Sabana y Cerro Gordo, sito en la jurisdicción de Vega Alta, barrio de Sabana, compuesto de quinientas sesentidós cuerdas, equi-valentes a doscientas veinte hectáreas, oehentioeho áreas y ochenta y cuatro een-tiáreas, en eolindaneias por el Norte, con el Mar; por el Este, con la Sucesión de don Pablo TJbarri; por el Sur, con la Hacienda San Vicente y por el Oeste, con Armando López Landrón, hoy don Osear Español.”;
que Estados Unidos de América en ejercicio de su poder de dominio eminente, y con posterioridad a dicha anotación de “lis pendens” y de la inscripción de la referida sentencia, adquirió para fines de de-fensa nacional, mediante procedimiento de expropiación forzosa in-coado ante la Corte de Distrito de los Estados Unidos para Puerto Rico, una parcela de terreno segregada de la descrita finca y que se describe así:
“Rusal: Parcel of land situated in the ward of Sabana, Municipality of Vega Alta, composed of 0.999 acres of land, equal to 1 cuerda and twenty-eight thousandths of another (1.028) equivalent to 40 ares and 40 centiares; bounded on all sides by the principal estate from which it is segregated, property of Gon-zález Hnos., Martinez & Co., S. en C.”
*964Esta parcela se halla inscrita al folio 54 del tomo 16 de Yega Alta, finca número 800, inscripción primera;
y visto que en dieba moción se solicita por El Pueblo de Puerto Rico la cancelación parcial de la aludida anotación de “lis pendens” y del mencionado gravamen por sentencia referida por lo, que respecta a la mencionada parcela adquirida por Estados Unidos de América, a la cual solicitud ha impartido su conformidad, según resulta de la mencionada moción, la corporación demandada Rubert Hermanos, Inc. por sus abogados Ledos. J.- Sifre, Jr. y Henri Brown; por tanto esta Corte-declara con lugar-la referida moción y de acuerdo con lo solicitado en la misma resuelve liberar y por la presente libera la mencionada parcela de 0.999 acres radicada en el barrio Sabana de Yega Alta, Puerto Rico e inscrita al folio 54 del tomo 16 de Yega Alta, con él número 800, inscripción primera, ele dicho “lis pendens” y del gravamen’por sentencia mencionados, y én consecuencia ordena que por el Registrador de la Propiedad de San Juan, Sección Se-gunda, se cancele en cuánto a dicha parcela la mencionada anotación de aviso de demandá o “lis pendens”,y de gravamen por sentencia mencionado, debiendo expedirse por el secretario de este tribunal el mandamiento correspondiente dirigido al referido registrador de la propiedad requiriéndole para que dé cumplimiento a lo expuesto en la presente orden. - ■